(DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-28 and 30-44 are confusing since the preamble of these claims are directed to the sub combination, except claim 29 which the preamble is directed to the apparatus which will be addressed below under 112d rejection.  However, claims 24 and 37 line 3,  and claim 42, lines 3-4 applicant is positively claiming the hair care apparatus which is the combination. Applicant must amend the claims to the sub combination.  For examination purposes, the examiner will proceed to examine the sub combination “cartridge”.
Claims 28-36, 40, 41, 45, and 46 are indefinite because they do not further describe or limit the cartridge.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-36, 40, 41 and 45-46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claims 28 and 40, the limitations of the claim “the hair care apparatus in which the cartridge is configured for use further comprises a distribution plate comprising the cartridge access and seal feature; and a product distribution channel in fluid communication with the cartridge access and seal feature and the one or more through-openings, wherein the product distribution channel thereby provides fluid communication between the cartridge and the one or more through-openings” do not further define or limit the cartridge, thus does not further limit the subject matter of the claimed apparatus.
Similarly, in regards to claims 29-36, 40, 41 and 45-46, the limitations of the claim do not further describe or limit the cartridge.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackermans et al. (US Pat #6,955,176).
In regards to claim 24, Ackermans et al. teaches a cartridge (2) configured for use in a hair care apparatus comprising a prefilled volume of hair product and/or a receivable volume of hair product, wherein the cartridge is in fluid communication with the hair care apparatus (Col 3, Lines 1-18); and an outlet (7) from which at least a portion of a volume of product comprised by the cartridge may flow (Col 3, Lines 25-27). 
With regards to the structure of the hair care apparatus, the scope of the claim is for a cartridge, not the hair care apparatus. The cartridge is fully capable of being used with the functionally recited hair care apparatus.  
Regarding claim 31, Ackermans et al. teaches the product within the cartridge is configured to be dispensed via a pump of the hair care apparatus (Col 3, Lines 1-10).  

Claims 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young, Jr. (US Pat #3,295,537).
In regards to claim 24, Young, Jr teaches a cartridge (23) configured for use in a hair care apparatus (20) comprising a prefilled volume of hair product and/or a receivable volume of hair product, wherein the cartridge is in fluid communication with the hair care apparatus (Col 4, Lines 31-35); and an outlet (46) from which at least a portion of a volume of product comprised by the cartridge may flow (Col 4, Lines 67-72). 

Regarding claim 26, Young, Jr. teaches a removable seal (44’), and the volume of product therein may be accessed by removing the removable seal (Col 4, Lines 37-41).

Claims 24, 27 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKay (US Pat #5,337,764).
In regards to claim 24, McKay teaches a cartridge (113) configured for use in a hair care apparatus (Figure 8) comprising a prefilled volume of hair product and/or a receivable volume of hair product, wherein the cartridge is in fluid communication with the hair care apparatus (Col 5, Lines 43-46); and an outlet from which at least a portion of a volume of product comprised by the cartridge may flow (Col 5, Line 63- Col 6, Line 2). 
With regards to the structure of the hair care apparatus, the scope of the claim is for a cartridge, not the hair care apparatus. The cartridge is fully capable of being used with the functionally recited hair care apparatus.   
Regarding claim 27, McKay teaches the cartridge comprises a seal (128) sealing the outlet to seal the volume of product therein and is configured (see Figure 8) to be penetrated by a seal feature (134) of the hair care apparatus in which it is configured to be inserted such that it enables the flow of product that can flow from the cartridge through the seal feature (Col 5, Line 63- Col 6, Line 2.
Regarding claim 34, McKay teaches a first cartridge (113) and a second cartridge (114) configured to be received in respective areas within the hair care apparatus.


Claims 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US Pat # 1,615,581).
In regards to claim 42, Harris teaches a cartridge (15) configured for use in a hair care apparatus (10) comprising a collapsible reservoir, wherein the collapsible reservoir comprises a prefilled volume of hair product and/or a receivable volume of hair product and the cartridge is in fluid communication with the hair care apparatus; and an outlet from which at least a portion of a volume of product comprised by the collapsible reservoir of the cartridge may flow, wherein the hair care apparatus is configured to apply at least a portion of the volume of product to hair of a user of the hair care apparatus (Page 1, Lines 10-20). 
With regards to the structure of the hair care apparatus, the scope of the claim is for a cartridge, not the hair care apparatus. The cartridge is fully capable of being used with the functionally recited hair care apparatus.  
Regarding claim 43, Harris teaches a penetrable seal (16) sealing the outlet to seal the volume of product therein, and the volume of product therein may be accessed by penetrating the penetrable seal (see Figure 4).
Regarding claim 44, Harris teaches the cartridge is configured for use further comprises a cartridge access and seal feature (19), wherein the cartridge comprises a seal (16) sealing the outlet to seal the volume of product therein; the cartridge is receivable in the cartridge chamber (see Figure 4 where the portion of the cartridge 14 is received in cartridge access area 13 of the hair care apparatus 10); and the cartridge access and seal feature penetrates the seal and/or moves the seal to unseal the outlet and engages the cartridge with a sealing action around the unsealed outlet in conjunction with an insertion of the cartridge into the cartridge chamber (see Figure 4).


Claim 42 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grieten (US Pat # 1,449,096).
In regards to claim 42, Grieten teaches a cartridge (11) configured for use in a hair care apparatus (Figure 1) comprising a collapsible reservoir (Page 1, Lines 64-65), wherein the collapsible reservoir comprises a prefilled volume of hair product and/or a receivable volume of hair product and the cartridge is in fluid communication with the hair care apparatus (Page 1, Lines 39-42); and an outlet from which at least a portion of a volume of product comprised by the collapsible reservoir of the cartridge may flow, wherein the hair care apparatus is configured to apply at least a portion of the volume of product to hair of a user of the hair care apparatus (Page 1, Lines 55-70). 
With regards to the structure of the hair care apparatus, the scope of the claim is for a cartridge, not the hair care apparatus. The cartridge is fully capable of being used with the functionally recited hair care apparatus.  

Claims 42 and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US Pat # 4,674,902).
In regards to claims 42 and 45, Turner teaches a cartridge (26/24) configured for use in a hair care apparatus (10) comprising a collapsible reservoir, wherein the collapsible reservoir comprises a prefilled volume of hair product and/or a receivable volume of hair product and the cartridge is in fluid communication with the hair care apparatus (Col 6, Lines 23-38); and an outlet from which at least a portion of a volume of product comprised by the collapsible reservoir of the cartridge may flow (68/74), wherein the hair care apparatus is configured to apply at least a portion of the volume of product to hair of a user of the hair care apparatus via actuation of a piston (113), wherein the piston is configured to apply an external positive pressure to the collapsible reservoir to cause it to collapse at least in part and to generate the flow of product 
With regards to the structure of the hair care apparatus, the scope of the claim is for a cartridge, not the hair care apparatus. The cartridge is fully capable of being used with the functionally recited hair care apparatus.   
Regarding claim 46, Turner teaches the cartridge is configured for use with a dispensing control to actuate the piston (Col 5, Line 51-Col 6, Line 60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermans et al. as applied to claim 24 above.
In regards to claim 25, Ackermans et al. teaches the volume of product is a prefilled volume of product disposed therein; the cartridge comprises a heating feature designed to produce a given temperature when in use (Col 3, Lines 10-25). Ackermans et al. does not teach the heating feature includes a readable temperature feature indicating a temperature level or range. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heating contacts of Ackermans et al. to include a readable temperature communication feature in order to allow the user to know what temperature the device tolerance is, similar to warning label and usage instructions present on common electrical items.

Claim 37-39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackermans et al. (US Pat #6,995,176) in view of Pyles (US Pat # 7,033,581).
In regards to claim 37, Ackermans et al. teaches a cartridge (2) configured for use in a hair care apparatus comprising a prefilled volume of hair product and/or a receivable volume of hair product, wherein the cartridge is in fluid communication with the hair care apparatus (Col 3, Lines 1-18); and an outlet (7) from which at least a portion of a volume of heated (Col 3, Lines 10-15) product comprised by the cartridge may flow (Col 3, Lines 25-27). 
With regards to the structure of the hair care apparatus, the scope of the claim is for a cartridge, not the hair care apparatus. The cartridge is fully capable of being used with the functionally recited hair care apparatus.   
Ackermans et al. does not teach a thermochromatic material that visually indicates if the temperature of a volume of product therein is at and/or exceeds a given temperature level or a given range of temperature level.
However, Pyles teaches the use of thermochromatic material for use in combination with hair treatment in order to let the user know when the requisite temperatures of use are reached (Col 2, Lines 25-30), it therefore would have been obvious to one of ordinary skill in the art at the time the invention was tiled to modify the device of Ackermans et al. to contain the thermochromatic material of Pyles in order to aid the user in determining optimal use temperatures.
Regarding claims 38-39 and 41, Ackermans et al. teaches a seal for sealing the outlet to seal the volume of product therein (Ackermans et al. Col 2, Line 67-Col 3, Line 1), and is configured to be reusably opened via pump (8) to generate flow of product (Ackermans et al. Col 3, Lines 25-27).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.K/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772